DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The Applicant’s arguments and remarks received March 20, 2022 have been fully considered.
	The 35 U.S.C. 112(a) rejection of Claim 2 is withdrawn in view of the arguments.
	The Applicant’s arguments and remarks are not persuasive with respect to the 35 U.S.C. 102(a)(1) of Claims 1, 3-7, and 9 as anticipated by D1.
	The Applicant contends that D1 does not teach that the high temperature outlet (820) is fluidly connected to an inlet of a fuel cell (200) supplying heated gas to the fuel cell (200). Remarks at 6. To support this argument, the Applicant contends that D1 is silent as to whether the high temperature outlet (820) supplies heated gas to the fuel cell (200) and instead describes the flow of gas from high temperature outlet (820) first to a mixer (900) where it is mixed with a flow of hydrogen from hydrogen stored in tanks (500) – thus heated gas is supplied to the mixer (900) and not the fuel cell (200). Remarks at 6. The Applicant thus argues one of ordinary skill in the art would have no way of knowing whether a heated gas is supplied to the fuel cell (200), and D1 fails to include any instruction as to the temperature of the output flow from the mixer based on the disclosed inputs. Id.
	It is respectfully submitted that this argument is not persuasive because D1 does disclose the dispute claim language. The language of the claim at issue recites in 
	Because D1 discloses the disputed claim language as currently written where “the first outlet of the vortex tube is fluidically connected to the first inlet to supply a heated gas to the fuel cell,” the Applicant’s argument is not persuasive and the rejection is maintained. 
	The remaining arguments presented by the Applicant rely upon those asserted above against D1 and accordingly are similarly unpersuasive.
Prior Art
D1:	KR2018101828A
	D2:	DE102018101684A1 to Martin et al.
Claim Interpretation
	The claims recite the terms “fluidly connected” and “fluidically connected” and these terms are interpreted to be equivalent with one another. The Specification does not define these terms. 
	Fluidic connection is interpreted to mean that fluid is permitted to flow between specified components that are fluidically connected, where the flow is permitted in at least one direction. Under this interpretation, intervening elements may be present such as valves or pumps, so long as fluid flow is still permitted to provide a “fluidic connection” between the specified components.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.

	Regarding Claim 1, D1 discloses a fuel cell arrangement (abstract, Fig. 2 duplicated above) comprising: a fuel cell (Fig. 2, fuel cell 200) which has a first inlet for a fuel (inlet receiving fuel from hydrogen tanks 500) and a second inlet for an oxidizing agent and comprising: a vortex tube (900) which has an inlet (fluidically connected to exhaust from fuel cell 200, Fig. 2), a first outlet for heated gas (Fig. 3, outlet 820) and a 

    PNG
    media_image1.png
    417
    700
    media_image1.png
    Greyscale

	Regarding Claim 3, D1 further discloses the fuel cell arrangement according to claim 1, furthermore comprising: a heat exchanger (Fig. 1-3, mixing chamber 900) which has a first inlet which is fluidically connected to the second outlet of the vortex tube (Fig. 1-3, mixing chamber 900 is fluidically connected to both outlet 830 and 820 of the vortex tube), and has a second inlet for a fluid (inlet receiving fluid from hydrogen tanks 500 through valve 510), wherein the heat exchanger is configured such that it thermally couples the gas flowing in via the first inlet with the fluid flowing in via the 
	Regarding Claim 4, D1 further discloses the fuel cell arrangement according to claim 3, wherein the heat exchanger has a first outlet from which the gas flowing in via the first inlet and thermally coupled with the fluid exits in a heated state, and wherein the first outlet of the heat exchanger is fluidically connected to a line leading from the first outlet of the vortex tube to the fuel cell (as shown by Fig. 3 where mixing chamber 900 outlet leads to the fuel cell and is along a line leading from the first outlet of the vortex tube to the fuel cell).  
	Regarding Claim 5, D1 further discloses the fuel cell arrangement according to claim 3, wherein the second inlet of the heat exchanger is fluidically connected to a first outlet of the fuel cell for surplus fuel or to a second outlet of the fuel cell for surplus oxidizing agent (as shown by Fig. 3 receiving “surplus fuel” as claimed from the fuel cell hydrogen effluent stream).  
	Regarding Claim 6, D1 further discloses the fuel cell arrangement according to claim 5, furthermore comprising: a water separator which is configured to separate water off from the surplus fuel (Fig.3, separation tank 840, 850), or surplus oxidizing agent which flows in via the second inlet of the heat exchanger; and a water tank which is designed to collect water separated off by the water separator (Fig. 3, separation tank 840, 850 draining water through water pipe 846).  
Claim 7, D1 further discloses the fuel cell arrangement according to claim 3, wherein the second inlet of the heat exchanger is fluidically connected to a cooling arrangement of the fuel cell (wherein here, the second inlet to mixing chamber 900 is fluidically connected to the cooling end of the vortex tube and is thus connected to a “cooling arrangement” as claimed).  
	Regarding Claim 9, D1 further discloses a vehicle having at least one fuel cell arrangement according to claim 1 (abstract).
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.

	Regarding Claim 2, D1 further discloses the fuel cell arrangement according to claim 1. 
	D1 does not disclose a second tank for the oxidizing agent, wherein the inlet of the vortex tube is fluidically connected to the second tank, and wherein the second outlet of the vortex tube is fluidly connected to the second inlet of the fuel cell.  
	D2 discloses an embodiment wherein the oxygen reactant for the fuel cell is stored on board the motor vehicle in an oxygen storage device 32. 

	Modifying D1 to comprise an oxygen storage tank results in the claimed invention wherein the inlet of the vortex tube is fluidically connected to the second tank, and wherein the second outlet of the vortex tube is fluidly connected to the second inlet of the fuel cell because the inlet to the vortex tube receives effluent from the fuel cell including unreacted oxygen, hydrogen, and byproduct water and is therefore fluidically connected to the storage tanks through the fuel cell.  
	Regarding Claim 8, D1 is silent with respect to a regenerative fuel cell system.
	D1 discloses a fuel cell arrangement according to claim 1; a water-collecting arrangement which is configured to collect water accumulating during a production of energy in the fuel cell of the fuel cell arrangement (Fig. 3, water separation tank 840).
	D1 is silent with respect to an electrolyzer which is configured to carry out, by means of electric current, electrolysis of the water collected by way of the water-collecting arrangement, wherein hydrogen and oxygen produced by the electrolysis is supplied to the fuel cell arrangement.  
	However, the fuel cell of D1 may be operated as an electrolyzer and comprises all of the positively recited structure required of the claim including water collected by a water collection arrangement and the fuel cell may operate as an electrolyzer.

	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise a regenerative fuel cell system including a regenerative fuel cell system, a water-collecting arrangement which is configured to collect water accumulating during a production of energy in the fuel cell of the fuel cell arrangement; and an electrolyzer which is configured to carry out, by means of electric current, electrolysis of the water collected by way of the water-collecting arrangement, wherein hydrogen and oxygen produced by the electrolysis is supplied to the fuel cell arrangement. The motivation for doing so would be to incorporate a known regenerative fuel cell system configuration into the fuel cell of D1.
Claim 10, D1 modified in view of D2 as asserted above with respect to Claim 8 results in the claimed invention including a vehicle having at least one regenerative fuel cell system according to claim 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729